WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties that the above entitled merchandise, l-amino-5Benzoylomino anthraquinone, is a coal tar product and dutiable under paragraph 27 of the Tariff Act of 1930 as amended and that the correct dutiable value is determined upon the basis of the American selling price, as provided for in the said paragraph 27, supra.
IT IS FURTHER STIPULATED AND AGREED that the American selling price of a similar or competitive article manufactured or produced íd the United States, including the cost of all containers and coverings of whatever nature at which such article is freely offered for sale for domestic consumption to all purchasers in the principal market of the United States in the ordinary course of trade, and the usual wholesale quantities in such market, is $10.75 per pound, net landed weight.
IT IS FURTHER STIPULATED AND AGREED that the issue herein be and the same is hereby submitted to the Court for decision.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as.amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the l-amino-5-Benzoylomino anthraquinone here involved, and that such value was $10.75 per pound, net landed weight.
Insofar as the appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.